CONFIDENTIAL

Exhibit 10.6

INTERCONTINENTALEXCHANGE, INC.

EMPLOYMENT AGREEMENT

FOR

THOMAS W. FARLEY

This is an Employment Agreement entered into between IntercontinentalExchange,
Inc., a Delaware corporation, or “ICE”, and Thomas W. Farley, or “Executive”,
the terms and conditions of which are as follows:

 

§ 1. TERM OF EMPLOYMENT

1.1. Initial Term. Subject to the terms and conditions set forth in this
Employment Agreement, ICE agrees to employ Executive and Executive agrees to be
employed by ICE for an initial term of three (3) years, which initial term shall
start on the date this Employment Agreement is signed on behalf of ICE and shall
end on the third anniversary of such date. ICE and Executive further agree that
such initial term shall be subject to extensions in accordance with the rules
set forth in § 1.2.

1.2. Extensions.

(a) General Rule. The initial term of this Employment Agreement as set forth in
§1.1 shall be extended every six (6) months so that the remaining term of this
Employment Agreement is never more than three (3) years or less than two and one
half (2 1/2) years unless ICE or Executive delivers written notice to the other
before the effective date of any such extension that there will be no such
extension, in which event there will be no extension and no further extensions
of such initial term.

(b) Effective Date for Extensions.

(1) First Effective Date. The first effective date for an extension described in
§ 1.2(a) shall be the last day of the six (6) month period which starts on the
date ICE signs this Employment Agreement.

(2) Second Effective Date. The second effective date for an extension described
in § 1.2(a) shall be the first anniversary of the date ICE signs this Employment
Agreement.

(3) Subsequent Effective Dates. Starting with the second effective date for an
extension described in § 1.2(a) there shall be two effective dates for
extensions in each year, one of which shall be the second effective date for
extensions or an anniversary of such date and the other of which shall be an
anniversary of the first effective date for extensions.

 

- 1 -



--------------------------------------------------------------------------------

(c) Extensions. If the initial term is extended on the effective date for an
extension under § 1.2(b), the extension shall be for a period required to extend
the remaining term of this Employment Agreement to three (3) years.

1.3. Term. The initial term described in § 1.1 plus any extension of such
initial term under § 1.2 shall be referred to in this Employment Agreement as
the “Term”.

 

§ 2. TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE

2.1. Title. Executive’s title initially shall be Senior Vice President,
Financial Markets.

2.2. Duties and Responsibilities and Powers. Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by ICE’s Chief Executive Officer, and
Executive shall report exclusively to and shall be accountable exclusively to
ICE’s Chief Executive Officer. Executive shall undertake to perform all
Executive’s duties and responsibilities and exercise all Executive’s powers in
good faith and on a full-time basis during ICE’s normal work week for senior
executives and shall at all times act in the course of Executive’s employment
under this Employment Agreement in the best interest of ICE.

2.3. Primary Work Site. Executive’s primary work site for the Term shall be at
ICE’s office in New York, New York. However, Executive shall undertake such
travel away from Executive’s primary work site and shall work from such
temporary work sites as necessary or appropriate to fulfill Executive’s duties
and responsibilities and exercise Executive’s powers under the terms of this
Employment Agreement.

2.4. Outside Activities. Executive shall have the right to continue to serve on
the board of directors of those business, civic and charitable organizations on
which Executive is serving on the date ICE signs this Employment Agreement as
long as doing so has no significant and adverse effect on the performance of
Executive’s duties and responsibilities or the exercise of Executive’s powers
under this Employment Agreement. Executive shall not serve on any other boards
of directors and shall not provide services (whether as an employee or
independent contractor) to any for-profit organization on or after the date ICE
signs this Employment Agreement absent the written consent of ICE’s Chief
Executive Officer or his or her delegate or the Chairman of the Compensation
Committee of ICE’s Board of Directors.

 

- 2 -



--------------------------------------------------------------------------------

§ 3. COMPENSATION AND BENEFITS

3.1. Base Salary. Executive’s initial base salary shall be $600,000.00 per year,
which base salary shall be payable in accordance with ICE’s standard payroll
practices and policies for senior executives and shall be subject to such
withholdings as required by law or as otherwise permissible under such practices
or policies. Executive’s base salary shall be subject to annual review and
periodic increases as determined by the Compensation Committee of ICE’s Board of
Directors or at the direction of the Board of Directors as a whole.

3.2. Annual Bonus. Executive during the Term shall be eligible to receive an
annual bonus each year, and such bonus, if any, shall be determined in
accordance with a plan adopted and approved by the Compensation Committee of
ICE’s Board of Directors, or at the direction of such committee, ICE’s Chief
Executive Officer or his or her delegate. Each such bonus shall be reasonable in
light of the contribution made by Executive for such year in relation to the
contributions made and bonuses paid to other senior ICE executives for such
year. Such bonus shall be paid in accordance with the terms of the applicable
plan or program under which the bonus is determined, provided that it shall be
paid no later than two and one half (2 1/2) months after the end of the taxable
year in which Executive vests in the bonus.

3.3. Equity Compensation. Executive shall be eligible for grants of options to
purchase common stock of ICE and other forms of ICE equity or equity based
grants in accordance with ICE’s equity compensation plan. The number of shares
subject to or related to each such grant shall be reasonable in light of the
contribution made, or expected to be made, by Executive for the period for which
such grant is made in relation to the number of shares subject to or related to
the grants made to other senior ICE executives based on the contributions made,
or expected to be made, by such other senior ICE executives for such period.

3.4. Employee Benefit Plans, Programs and Policies. Executive shall be eligible
to participate in the employee benefit plans, programs and policies maintained
by ICE for similarly situated senior executives in accordance with the terms and
conditions to participate in such plans, programs and policies as in effect from
time to time.

3.5. Vacation and Other Similar Benefits. Executive shall accrue at least four
(4) weeks of vacation during each successive calendar year period in the Term,
which vacation time shall be taken subject to such terms and conditions as set
forth in ICE’s executive vacation policy as in effect from time to time.
Executive in addition shall have such paid holidays, sick leave and personal and
other time off as called for under ICE’s standard policies and practices for
executives with respect to paid holidays, sick leave and personal and other time
off.

3.6. Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with ICE’s
expense reimbursement policies and procedures for its senior executives.

 

- 3 -



--------------------------------------------------------------------------------

§ 4. TERMINATION OF EMPLOYMENT

4.1. General. ICE shall have the right to terminate Executive’s employment at
any time, and Executive shall have the right to resign at any time. However, any
notice to the effect that there will be no extension of this Employment
Agreement pursuant to § 1.2 shall not constitute a termination of Executive’s
employment or a resignation by Executive under § 4 of this Employment Agreement.

4.2. Termination By ICE Other Than For Cause Or Disability Or By Executive For
Good Reason.

(a) Before a Change in Control. If ICE terminates Executive’s employment other
than for Cause (as defined in § 4.2(c)) or a Disability (as defined in § 4.2(d))
before the Effective Date (as defined in § 4.2(e)(1)) of a Change in Control (as
defined in § 4.2(e)(2)) or Executive resigns for Good Reason (as defined in §
4.2(f)) before such an Effective Date, ICE (in lieu of any severance pay under
any severance pay plans, programs or policies) shall (subject to applicable
withholdings and subject to § 6.10):

(1) pay Executive a lump sum cash payment equal to the amount of Executive’s
base salary, as in effect on the date Executive’s employment terminates, that
Executive would have received as if Executive had remained employed for the
remainder of the Term in accordance with § 3.1,

(2) pay Executive a lump sum cash payment equal to three (3) times the greater
of (i) the average of the last three annual bonuses received by Executive from
ICE or any of its affiliates prior to the date Executive’s employment terminates
and (ii) the last annual bonus received by Executive from ICE or any of its
affiliates prior to the date Executive’s employment terminates,

(3) with respect to options to purchase ICE common stock or other equity or
equity based grants made to Executive (A) for time-vested options or equity
based grants (including performance based grants for which actual performance
achievement has already been certified as of the date of employment
termination), accelerate Executive’s right to exercise 100% of such options and
vest in 100%of such equity grants so that Executive has the right to exercise
100% of such options and receive 100% of such equity grants, (B) for performance
based grants for which performance has not been certified as of the date of
employment termination, determine and certify performance based on actual
performance achieved after completion of the performance period in accordance
with the terms of such grants, and vest all tranches of such

 

- 4 -



--------------------------------------------------------------------------------

performance grants on the date of such performance certification, and (C) treat
Executive as if Executive had remained employed by ICE until the end of the Term
so that the time period over which Executive has the right to exercise such
options shall be the same as if there had been no termination of Executive’s
employment until the end of the Term, and

(4)(A) continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide health care, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE for the Welfare Benefit Continuation Period (as defined
in § 4.2(a)(4)(B)). Health care benefits under this §4.2(a)(4) shall be provided
in the form of continued group health coverage under COBRA for the first 18
months of the Welfare Benefit Continuation Period, and thereafter for the
remainder of the Welfare Benefit Continuation Period, at ICE’s sole discretion,
either (i) under a ICE health benefit plan, (ii) as reimbursement (on an after
tax basis) of the premium expense Executive incurs to purchase comparable health
to the extent that such premium cost exceeds the premium then charged by ICE for
the health care continuation coverage or (iii) as payment (on an after tax
basis) of an allowance, for the remainder of the Welfare Benefit Continuation
Period, in lieu of reimbursing Executive for purchasing comparable coverage for
such period if it is determined that purchasing comparable coverage would be
impractical or undesirable. Notwithstanding the foregoing, in the event
Executive becomes reemployed with another employer and becomes eligible to
receive health care benefits from such employer, the health care benefits
described herein shall be secondary to such benefits during the period of
Executive’s eligibility, but only to the extent that ICE reimburses Executive
for any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder, where

(B) the term “Welfare Benefit Continuation Period” means the shorter of (i) the
two (2) year period which starts on the date Executive’s employment terminates
under this Employment Agreement or (ii) the period which starts on the date
Executive’s employment terminates under this Employment Agreement and ends on
the last day of the Term.

(b) After a Change of Control. If Executive resigns for Good Reason after the
Effective Date of a Change in Control or Executive’s employment is terminated
(other than for Cause or a Disability) after the Effective Date of a Change of
Control, ICE (in lieu of any severance pay under any severance pay plans,
programs or policies) shall (subject to applicable withholdings and § 6.10):

(1) pay Executive a lump sum cash payment equal to three (3) times Executive’s
base salary as in effect on the date Executive’s employment terminates,

 

- 5 -



--------------------------------------------------------------------------------

(2) pay Executive a lump sum cash payment equal to three (3) times the greater
of (i) the average of the last three annual bonuses paid to Executive by ICE or
any of its affiliates prior to the date Executive’s employment terminates,
(ii) the last annual bonus paid to Executive by ICE or its affiliates prior to
the Effective Date of a Change of Control and (iii) the last annual bonus
received by Executive from ICE or any of its affiliates prior to the date
Executive’s employment terminates,

(3) with respect to options to purchase ICE common stock or other equity or
equity based grants made to Executive (A) for time-vested options or equity
based grants (including performance based grants for which actual performance
achievement has already been certified as of the date of employment
termination), accelerate Executive’s right to exercise 100% of such options and
vest in 100% of such equity grants so that Executive has the right to exercise
100% of such options and receive 100% of such equity grants, (B) for performance
based grants for which performance has not been certified as of the date of
employment termination, determine and certify performance based on actual
performance achieved after completion of the performance period in accordance
with the terms of such grants, and vest all tranches of such performance grants
on the date of such performance certification, and (C) treat Executive as if
Executive had remained employed by ICE until the end of the three (3) year
period which starts on the date Executive’s employment terminates so that the
time period over which Executive has the right to exercise such options shall be
the same as if there had been no termination of Executive’s employment until the
end of such three (3) year period,

(4) continue to make available coverage under the plans, programs and policies
described in § 3.4 which provide health care, life insurance and accidental
death and dismemberment benefits under which Executive was covered immediately
before Executive’s employment terminated as if Executive had remained employed
by ICE until the end of the Welfare Benefit Continuation Period (as defined in §
4.2(a)(4)(B)) under the terms set forth in § 4.2(a)(4)(A); provided, however

(5) Executive shall have a right (in lieu of any payments and benefits called
for under § 4.2(a)) to all the payments and benefits called for under this §
4.2(b) if Executive resigns for Good Reason or ICE terminates Executive’s
employment (other than for Cause or a Disability) during the one hundred eighty
(180) day period ending on the Effective Date of a Change of Control. In the
event a payment is required under this subsection, ICE shall pay the Executive a
lump sum payment within thirty (30) days of the Effective Date of a Change of
Control and ICE can deduct the amounts previously paid to Executive under §
4.2(a).

 

- 6 -



--------------------------------------------------------------------------------

(c) Cause. The term “Cause” as used in this Employment Agreement shall (subject
to § 4.2(c)(5)) mean:

(1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement;

(2) Executive knowingly engages in any act or course of conduct or knowingly
fails to engage in any act or course of conduct (a) which is reasonably likely
to adversely affect ICE’s right or qualification under applicable laws, rules or
regulations to serve as an exchange or other form of a marketplace for trading
the products defined in § 5.7 or (b) which violates the rules of any exchange or
market on which ICE effects trades (or at such time is actively contemplating
effecting trades) and which is reasonably likely to lead to a denial of ICE’s
right or qualification to effect trades on such exchange or market;

(3) there is any act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive’s duties and responsibilities under §
2 or the exercise of Executive’s powers under § 2 to the material detriment of
ICE; or

(4)(A) Executive breaches any of the provisions of § 5 or (B) Executive violates
any provision of any code of conduct adopted by ICE which applies to Executive
and any other ICE employees if the consequence to such violation for any
employee subject to such code of conduct ordinarily would be a termination of
his or her employment by ICE; provided, however,

(5) no such act or omission or event shall be treated as “Cause” under this
Employment Agreement unless (a) Executive has been provided a detailed, written
statement of the basis for ICE’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with ICE’s Board of Directors
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the act or omission or event is one which
can be cured by Executive, Executive has had at least a thirty (30) day period
to take corrective action and (b) ICE’s Board of Directors after such meeting
(if Executive exercises Executive’s right to have a meeting) and after the end
of such thirty (30) day correction period (if applicable) determines reasonably
and in good faith and by the affirmative vote of at least a majority or, after
the Effective Date of a Change in Control, at least three fourths of the members
of such Board of Directors then in office at a meeting called and held for such
purpose that “Cause” does exist under this Employment Agreement; provided,
however, if Executive is a member of such Board of Directors, Executive shall
have no right to participate in

 

- 7 -



--------------------------------------------------------------------------------

such vote, and the number of members needed to constitute a majority of, or
three fourths of, whichever is applicable, the members of such Board of
Directors shall be determined without counting Executive as a member of such
Board of Directors.

(d) Disability. The term “Disability” as used in this Employment Agreement means
any physical or mental condition which renders Executive unable even with
reasonable accommodation by ICE to perform the essential functions of
Executive’s job for at least a one hundred and eighty (180) consecutive day
period and which makes Executive eligible to receive benefits under ICE’s long
term disability plan as of the date that Executive’s employment terminates.

(e) Effective Date and Change in Control.

(1) The term “Effective Date” as used in this Employment Agreement means either
the date which includes the “closing” (as such term is commonly understood in
the United States) of the transaction which makes a Change in Control effective
if the Change in Control is made effective through a transaction which has such
a “closing” or the earliest date a Change in Control is reported in accordance
with any applicable law, regulation, rule or common practice as effective to any
government or any agency of any government or to any exchange or market in which
ICE effects any trades if the Change in Control is made effective other than
through a transaction which has such a “closing”.

(2) The term “Change in Control” as used in this Employment Agreement means the
occurrence of any of the following events:

(A) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities representing 30% or more of
the combined voting power of the then outstanding securities of ICE eligible to
vote for the election of the members of ICE’s Board of Directors unless (1) such
person is ICE or any subsidiary of ICE, (2) such person is an employee benefit
plan (or a trust which is a part of such a plan) which provides benefits
exclusively to, or on behalf of, employees or former employees of ICE or a
subsidiary of ICE, (3) such person is Executive, an entity controlled by
Executive or a group which includes Executive or (4) such person acquired such
securities in a Non-Qualifying Transaction (as defined in § 4.2(e)(2)(C));

(B) any dissolution or liquidation of ICE or any sale or the disposition of 50%
or more of the assets or business of ICE, or

 

- 8 -



--------------------------------------------------------------------------------

(C) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving ICE unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction hold more than 60% of the voting
power of the securities eligible to vote for the members of the board of
directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
the securities of such successor or survivor corporation representing the voting
power described in § 4.2(e)(2)(C)(1) held by the persons described in §
4.2(e)(2)(C)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction, provided (3) the percentage
described in § 4.2(e)(2)(C)(1) of the securities of the successor or survivor
corporation and the number described in § 4.2(e)(2)(C)(2) of the securities of
the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of ICE by the
persons described in § 4.2(e)(2)(C)(1) immediately before the consummation of
such transaction (any transaction which satisfies all of the criteria specified
in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying Transaction”).

(f) Good Reason. The term “Good Reason” as used in this Employment Agreement
shall (subject to § 4.2(f)(8)) mean:

(1) there is a material reduction in Executive’s base salary under § 3.1 or
there is a material reduction in Executive’s opportunity to receive any annual
bonus and equity grants without Executive’s express written consent;

(2) there is a material reduction in the scope, importance or prestige of
Executive’s duties, responsibilities or powers or Executive’s reporting
relationships with respect to who reports to Executive and whom Executive
reports to at ICE without Executive’s express written consent;

(3) Executive is transferred from Executive’s primary work site on the date ICE
signs this Employment Agreement or, if Executive subsequently consents in
writing to such a transfer under this Employment Agreement, from the primary
work site which was the subject of such consent, to a new primary work site
which is more than thirty (30) miles (measured along a straight line) from
Executive’s then current primary work site unless such new primary work site is
closer (measured along a straight line) to Executive’s primary residence than
Executive’s then current primary work site;

 

- 9 -



--------------------------------------------------------------------------------

(4) after the Effective Date of a Change in Control, Executive’s job title is
materially changed or Executive is no longer provided the same or substantially
equivalent plans, programs and policies pursuant to § 3.4 as made available
before such Effective Date absent Executive’s express written consent;

(5) during the three years following the Effective Date of a Change in Control,
Executive receives notice that the Term of this Employment Agreement will not be
extended in accordance with § 1.2;

(6) the failure of any successor to all or substantially all of the business or
assets of ICE to expressly assume this Employment Agreement pursuant to § 6.4;
or

(7) there is a material breach of this Employment Agreement by ICE or its
successor; provided, however,

(8) no such act or omission shall be treated as “Good Reason” under this
Employment Agreement unless

(A)(i) Executive delivers to the Chairman of ICE’s Board of Directors a
detailed, written statement of the basis for Executive’s belief that such act or
omission constitutes Good Reason,

(ii) Executive delivers such statement before the later of (i) the end of the
ninety (90) day period which starts on the date there is an act or omission
which forms the basis for Executive’s belief that Good Reason exists or (ii) the
end of the period mutually agreed upon for purposes of this § 4.2(f)(8) in
writing by Executive and the Chairman of ICE’s Board of Directors,

(iii) Executive gives such Board of Directors a thirty (30) day period after the
delivery of such statement to cure the basis for such belief and

(iv) Executive actually submits Executive’s written resignation to the Chairman
of ICE’s Board of Directors during the sixty (60) day period which begins
immediately after the end of such thirty (30) day period if Executive reasonably
and in good faith determines that Good Reason continues to exist after the end
of such thirty (30) day period; or

(B) ICE states in writing to Executive that Executive has the right to treat any
such act or omission as Good Reason under this Employment Agreement and
Executive resigns during the sixty (60) day period which starts on the date such
statement is actually delivered to Executive; and

 

- 10 -



--------------------------------------------------------------------------------

(9) If Executive consents in writing to any reduction described in § 4.2(f)(1)
or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any change or
failure described in § 4.2(f)(4) in lieu of exercising Executive’s right to
resign for Good Reason and delivers such consent to the Chairman of ICE’s Board
of Directors, the date such consent is so delivered thereafter shall be treated
under this definition as the Effective Date of a Change in Control for purposes
of determining whether Executive subsequently has Good Reason under this
Employment Agreement to resign as a result of any such subsequent reduction,
transfer or change or failure.

4.3. Termination By ICE For Cause or By Executive Other Than For Good Reason. If
ICE terminates Executive’s employment for Cause or Executive resigns other than
for Good Reason, ICE’s only obligation to Executive under this Employment
Agreement shall (subject to applicable withholdings) be to pay Executive’s base
salary and annual bonus, if any, which were due and payable on the date
Executive’s employment terminated and to reimburse Executive for expenses
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.

4.4. Termination for Disability or Death.

(a) General. ICE shall have the right to terminate Executive’s employment on or
after the date Executive has a Disability, and Executive’s employment shall
terminate at Executive’s death.

(b) Base Salary and Bonus. If Executive’s employment terminates under this §
4.4, ICE’s only obligation under this Employment Agreement shall (subject to
applicable withholdings) be (1) to pay Executive or, if Executive dies,
Executive’s estate the base salary and annual bonus, if any, which were due and
payable on the date Executive’s employment terminated and (2) to reimburse
Executive or, if Executive dies, Executive’s estate for any expenses which
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.

4.5. Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under ICE’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies independent of Executive’s rights under this Employment
Agreement; however, if a payment is made to Executive under § 4.2(a) or §
4.2(b), such payment shall be in lieu of any severance pay under any severance
pay plan, program or policy.

 

§ 5. COVENANTS BY EXECUTIVE

5.1. ICE Property.

(a) General. Executive upon the termination of Executive’s employment for any
reason or, if earlier, upon ICE’s request shall promptly return

 

- 11 -



--------------------------------------------------------------------------------

all Property (as defined in § 5.1(b)) which had been entrusted or made available
to Executive by ICE and, if any copy of any such Property was made by, or for,
Executive, each and every copy of such Property.

(b) Property. The term “Property” means records, files, memoranda, tapes,
computer disks, reports, price lists, customer lists, drawings, plans, sketches,
keys, computer hardware and software, cellular telephones, credit cards, access
cards, identification cards, personal data assistants and the like, company cars
and other tangible personal property of any kind or description.

5.2. Trade Secrets.

(a) General. Executive agrees that Executive will hold in a fiduciary capacity
for the benefit of ICE and each of its affiliates, and will not directly or
indirectly use or disclose to any person not authorized by ICE, any Trade Secret
(as defined in § 5.2(b)) of ICE or its affiliates that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during the term of,
and in the course of, or as a result of Executive’s employment by ICE or its
affiliates for so long as such information remains a Trade Secret.

(b) Trade Secret. The term “Trade Secret” for purposes of this Employment
Agreement means information, without regard to form, including, but not limited
to, technical or nontechnical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers or
suppliers that (a) derives economic value, actual or potential, from not being
generally known to, and not being generally readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and (b) is the subject of efforts by ICE and its affiliates that are reasonable
under the circumstances to maintain its secrecy.

(c) Additional Rights. This § 5.2 is intended to provide rights to ICE and its
affiliates which are in addition to, not in lieu of, those rights ICE and its
affiliates have under the common law or applicable statutes for the protection
of trade secrets.

5.3. Confidential Information.

(a) General. Executive, while employed under this Employment Agreement and
thereafter for a period of five (5) years, shall hold in a fiduciary capacity
for the benefit of ICE and its affiliates, and shall not directly or indirectly
use or disclose to any person not authorized by ICE, any Confidential
Information (as defined in § 5.3(b)) of ICE or its affiliates that Executive may
have acquired (whether or not developed or compiled by Executive and whether or
not Executive is authorized to have access to such information) during the term
of, and in the course of, or as a result of Executive’s employment by ICE or its
affiliates.

 

- 12 -



--------------------------------------------------------------------------------

(b) Confidential Information. The term “Confidential Information” for purposes
of this Employment Agreement means any secret, confidential or proprietary
information possessed by ICE or its affiliates relating to their businesses,
including, without limitation, customer lists, details of client or consultant
contracts, current and anticipated customer requirements, pricing policies,
price lists, market studies, business plans, operational methods, marketing
plans or strategies, product development techniques or flaws, computer software
programs (including object codes and source codes), data and documentation,
database technologies, systems, structures and architectures, inventions and
ideas, past, current and planned research and development, compilations,
devices, methods, techniques, processes, future business plans, licensing
strategies, advertising campaigns, financial information and data, business
acquisition plans and new personnel acquisition plans (not otherwise included in
the definition of a Trade Secret under this Employment Agreement) that has not
become generally available to the public by the act of one who has the right to
disclose such information without violating any right of ICE or its affiliates.

(c) Additional Rights. This § 5.3 is intended to provide rights to ICE and its
affiliates which are in addition to, not in lieu of, those rights ICE and its
affiliates have under the common law or applicable statutes for the protection
of confidential information.

5.4. Restricted Period. The term “Restricted Period” for purposes of this
Employment Agreement shall mean the remainder of the Term without regard to the
reason for Executive’s termination of employment.

5.5. Nonsolicitation of Customers or Employees.

(a) Customers. Executive, while employed under this Employment Agreement and
thereafter during the Restricted Period, shall not, on Executive’s own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, call on or solicit for the purpose of
competing with ICE or its affiliates any customers of ICE or its affiliates with
whom Executive had contact at any time during Executive’s employment with ICE or
its affiliates, or with respect to the Restricted Period, at any time during the
twenty-four (24) month period immediately preceding the beginning of the
Restricted Period.

(b) Employees. Executive, while employed under this Employment Agreement and
thereafter during the Restricted Period (i) shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of ICE or its affiliates with whom Executive had contact
at any time during Executive’s employment with ICE or its affiliates, or with
respect

 

- 13 -



--------------------------------------------------------------------------------

to the Restricted Period, at any time during the twelve (12) month period
immediately preceding the beginning of the Restricted Period, to terminate his
or her employment or business relationship with ICE or its affiliates and
(ii) shall not assist any other person or entity in such a solicitation.

5.6. Intellectual Property Rights. Executive hereby unconditionally and
irrevocably assigns to ICE all of Executive’s right, title and interest in any
ideas, inventions, trademarks, copyrights, developments and improvements that
Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of ICE’s business
operations or relate to any of ICE’s work, projects or research activities, all
of which shall be referred to as “Intellectual Property”, and Executive shall
assist ICE, at ICE’s expense, in obtaining patents, copyright and trademark
registrations for Intellectual Property, execute and deliver all documents and
do any and all things necessary and proper on Executive’s part to obtain such
patents and copyright and trademark registrations and execute specific
assignments and other documents for such Intellectual Property as may be
considered necessary or appropriate by ICE at any time during Executive’s
employment. This § 5.6 shall not apply to any invention that Executive develops
entirely on Executive’s own time without using ICE’s equipment, supplies,
facilities, or trade secret information. Executive agrees not to place
Intellectual Property in the public domain or disclose any inventions to third
parties without the prior written consent of ICE.

5.7. Non-Compete. Executive and ICE agree that (a) ICE (which expressly
includes, for purposes of this § 5.7, its successors and assigns, and the direct
and indirect subsidiaries of ICE) is engaged in operating global commodity and
financial products marketplaces for the trading of physical commodities, futures
contracts, options contracts, and other derivative instruments, providing risk
management tools and clearing services, providing brokerage services and
providing market data relating to these services and operations (such business,
together with any other products or services that may in the future during the
pendency of Employee’s employment be offered or listed by ICE or any entity that
is then an affiliate of ICE, herein being collectively referred to as the
“Business”), (b) ICE is one of a limited number of entities that have developed
such a Business, (c) while the Business can be and is available to any person or
entity who or which has access to the internet and desires to trade, or to
monitor the trading of, commodities, the Business is primarily conducted in, and
ICE has offices in, the United States, Canada, the United Kingdom and Singapore,
(d) Executive is, and is expected to continue to be during the Term, intimately
involved in the Business wherever it operates, and Executive will have access to
certain confidential, proprietary information of ICE, (e) this § 5.7 is intended
to provide fair and reasonable protection to ICE in light of the unique
circumstances of the Business and (f) ICE would not have entered into this
Employment Agreement but for the covenants and agreements set forth in this §
5.7. Executive therefore agrees that Executive shall not during the Restricted
Period, or, if less, for the one (1) year period which starts on the date
Executive’s employment terminates under this Employment Agreement, assume or
perform, directly or indirectly, any managerial or supervisory responsibilities
and duties that are substantially similar to those Executive performs for ICE on
the date Executive

 

- 14 -



--------------------------------------------------------------------------------

executes this Employment Agreement, or act as a management consultant or
strategic consultant, for or on behalf of any other corporation, partnership,
venture, or other business entity that engages in the Business in the United
States, Canada, the United Kingdom or Singapore; provided, however, Executive
may own up to five percent (5%) of the stock of a publicly traded company that
engages in such competitive business so long as Executive is only a passive
investor and is not actively involved in such company in any way.

5.8. Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this § 5 are obligations which will continue beyond the date
Executive’s employment terminates and that such obligations are reasonable and
necessary to protect ICE’s legitimate business interests. ICE in addition shall
have the right to take such other action as ICE deems necessary or appropriate
to compel compliance with the provisions of this § 5.

5.9. Remedy for Breach. Executive agrees that the remedies at law for ICE for
any actual or threatened breach by Executive of the covenants in this § 5 would
be inadequate and that ICE shall be entitled to specific performance of the
covenants in this § 5, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this § 5, or both, or other appropriate
judicial remedy, writ or order, without requirement of posting a bond or other
security, in addition to any damages and legal expenses which ICE may be legally
entitled to recover. Executive acknowledges and agrees that the covenants in
this § 5 shall be construed as agreements independent of any other provision of
this or any other agreement between ICE and Executive, and that the existence of
any claim or cause of action by Executive against ICE, whether predicated upon
this Employment Agreement or any other agreement, shall not constitute a defense
to the enforcement by ICE of such covenants.

 

§ 6. MISCELLANEOUS

6.1. Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to ICE shall be sent to 2100
RiverEdge Parkway, Fifth Floor, Atlanta, Georgia 30328, Attention: Corporate
Secretary. Notices and communications to Executive shall be sent to the address
Executive most recently provided to ICE.

6.2. No Waiver. Except for the notice described in § 6.1, no failure by either
ICE or Executive at any time to give notice of any breach by the other of, or to
require compliance with, any condition or provision of this Employment Agreement
shall be deemed a waiver of any provisions or conditions of this Employment
Agreement.

6.3. Choice of Law and Courts. This Employment Agreement shall be governed by
New York law (except to the extent that its choice of law provisions would call
for the application of the law of another jurisdiction), and (subject to § 6.8)
any action that may be brought by either ICE or Executive involving the
enforcement of this

 

- 15 -



--------------------------------------------------------------------------------

Employment Agreement or any rights, duties, or obligations under this Employment
Agreement, shall be brought exclusively in the state or federal courts sitting
in New York, New York and Executive consents and waives any objection to
personal jurisdiction and venue in these courts for any such action.

6.4. Assignment and Binding Effect. This Employment Agreement shall be binding
upon and inure to the benefit of ICE and any successor to all or substantially
all of the business or assets of ICE. ICE may assign this Employment Agreement
to any affiliate or successor, and no such assignment shall be treated as a
termination of Executive’s employment under this Employment Agreement, and
references to “ICE” herein shall also be deemed to refer to any such affiliate
or successor. Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred. Any such assignment or
attempted assignment by Executive shall be null, void, and of no legal effect.

6.5. Other Agreements. This Employment Agreement replaces and merges any and all
previous agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with ICE, and this Employment Agreement
constitutes the entire agreement of ICE and Executive with respect to such terms
and conditions.

6.6. Amendment. Except as provided in § 6.7, no amendment or modification to
this Employment Agreement shall be effective unless it is in writing and signed
by ICE and by Executive.

6.7. Severability. If any provision of this Employment Agreement (including but
not limited to any covenant contained in § 5 hereof) shall be found invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render such
provision valid and enforceable, or shall be deemed excised from this Employment
Agreement, as may be required under applicable law, and this Employment
Agreement shall be construed and enforced to the maximum extent permitted by
applicable law, as if such provision had been originally incorporated in this
Employment Agreement as so modified or restricted, or as if such provision had
not been originally incorporated in this Employment Agreement, as the case may
be.

6.8 Arbitration. ICE shall have the right to obtain an injunction or other
equitable relief arising out of Executive’s breach of the provisions of § 5 of
this Employment Agreement. However, any other controversy or claim arising out
of or relating to this Employment Agreement or any alleged breach of this
Employment Agreement, or any other claim arising out of or relating to
Executive’s employment by ICE, shall be settled by binding arbitration in New
York, New York in accordance with the rules of the American Arbitration
Association then applicable to employment-related disputes, and a judgment upon
the arbitration award may be entered by any court of competent jurisdiction. The
arbitration shall be conducted by a single arbitrator selected in accordance
with the applicable rules of the American Arbitration Association. The
arbitrator shall be empowered to award any category of damages that would be

 

- 16 -



--------------------------------------------------------------------------------

available to the parties under applicable law. ICE shall be responsible for
paying the reasonable fees of the arbitrator, unless the fees are otherwise
allocated by the arbitrator consistent with applicable law.

Initials of the parties expressly assenting to the arbitration provision in §
6.8:

 

       

Executive’s initials

    Initials of ICE representative

6.9 Executive’s Legal Fees and Expenses.

(a) Claims Unrelated to a Change in Control. ICE shall have no obligation under
the terms of this Employment Agreement to reimburse Executive for any of
Executive’s legal fees and expenses for any claims under this Employment
Agreement except as provided in § 6.9(b).

(b) Claims Related to a Change in Control. ICE shall reimburse Executive for all
Executive’s reasonable legal fees and expenses which Executive incurs in
connection with any claim made with respect to Executive’s rights under §
4.2(b). Any such reimbursement shall be made subject to applicable withholdings.

6.10 Release. As a condition to ICE’s making any payments to Executive after
Executive’s termination of employment under this Employment Agreement (other
than the compensation earned before such termination and the benefits due under
ICE’s employee benefit plans without regard to the terms of this Employment
Agreement), Executive or, if Executive is deceased, Executive’s estate shall
execute and not revoke, within forty-eight (48) days following Executive’s
termination of employment, a release in the form of the release attached to this
Employment Agreement as Exhibit A, or in such other form as is acceptable to ICE
and Executive, and ICE shall provide such payments or benefits, if applicable,
promptly after Executive (or Executive’s estate) delivers such release to ICE,
but no later than sixty (60) days after the date of Executive’s termination of
employment.

6.11 Counterparts. This Employment Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Employment Agreement.

6.12 Headings; References. The headings and captions used in this Employment
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Employment Agreement. Any reference to a section
(§) shall be to a section (§) of this Employment Agreement absent an express
statement to the contrary in this Employment Agreement.

 

- 17 -



--------------------------------------------------------------------------------

6.13 Section 409A of the Code. To the extent Executive would otherwise be
entitled to any payment under this Employment Agreement or any plan or
arrangement of ICE or its affiliates, that constitutes “deferred compensation”
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and that if paid during the six months beginning on the date of
termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by ICE), the payment will be paid to Executive
on the earlier of the six-month anniversary of Executive’s date of termination,
a change in ownership or effective control of ICE (within the meaning of
Section 409A) or Executive’s death. Similarly, to the extent Executive would
otherwise be entitled to any benefit (other than a payment) during the six
months beginning on termination of Executive’s employment that would be subject
to the Section 409A additional tax, the benefit will be delayed and will begin
being provided on the earlier of the six-month anniversary of Executive’s date
of termination, a change in ownership or effective control of ICE (within the
meaning of Section 409A) or Executive’s death. In addition, any payment or
benefit due upon a termination of Executive’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to Executive only upon a “separation from service” as defined in Treas.
Reg. Section 1.409A-1(h). To the extent applicable, each severance payment made
under this Employment Agreement shall be deemed to be a separate payment,
amounts payable under Section 4 of this Employment Agreement shall be deemed not
to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treas. Reg. Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg.
Section 1.409A-1 through 1.409A-6.

Notwithstanding anything to the contrary in this Employment Agreement or
elsewhere, any payment or benefit under this Employment Agreement or otherwise
that is exempt from Section 409A pursuant to Treas. Reg.
Section 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of Executive’s second taxable year following
Executive’s taxable year in which the “separation from service” occurs; and
provided further that such expenses shall be reimbursed no later than the last
day of Executive’s third taxable year following the taxable year in which
Executive’s “separation from service” occurs. Except as otherwise expressly
provided herein, to the extent any expense reimbursement or the provision of any
in-kind benefit under this Employment Agreement is determined to be subject to
Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ICE and Executive have executed this Employment Agreement in
multiple originals to be effective on the date this Employment Agreement is
signed by ICE.

 

INTERCONTINENTALEXCHANGE, INC.

/s/ Scott A. Hill

Senior vice President, Chief Financial Officer

This 18th day of June, 2012

EXECUTIVE (Thomas W. Farley)

/s/ Thomas W. Farley

This 18th day of June, 2012

 

- 19 -